Citation Nr: 0818003	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for service-connected bipolar affective disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been made a part of 
the record. 


FINDINGS OF FACT

1.  For the entire period of claim for increase, the 
symptomatology of the veteran's bipolar affective disorder 
has more nearly approximated occupational and social 
impairment with deficiencies in most areas, such as work, 
family relationships, judgment, thinking or mood, due to such 
symptoms as near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.

2.  For the entire period of claim for increase, the 
symptomatology of the veteran's bipolar affective disorder 
has not more nearly approximated total occupational and 
social impairment with symptoms of grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
symptomatology of the veteran's service-connected bipolar 
affective disorder more nearly approximated the schedular 
criteria for a 70 percent rating for the entire period of 
claim for increase. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9432 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2006). 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VA notice and duty to assist letter dated in November 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the veteran of what 
evidence was needed to establish the increased rating 
benefits sought on appeal, of what VA would do or had done, 
and what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support his 
claim, and asked the veteran to send to VA any evidence in 
his possession that pertained to the claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life, such as a specific measurement or 
test result, VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit, or ask 
the Secretary to obtain, that are relevant to establishing 
entitlement to increased compensation.  Id.  In this case, 
the veteran was provided with notice in a November 2004 
letter that a claim for increase in a disability rating was 
considered complete when there is evidence that shows the 
disability has gotten worse, including lay evidence that the 
symptoms had increased in frequency and severity.  

The Board acknowledges that the November 2004 VCAA letter 
sent to the veteran does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.  In this 
case, the veteran was provided with correspondence regarding 
what was needed to support his claim for increase.  
Specifically, the March 2006 statement of the case provided 
the veteran with the criteria necessary for entitlement to 
higher disability ratings for psychiatric disorders.  
Moreover, the veteran's representative submitted an August 
2007 Statement of Accredited Representative which included 
the criteria for a 70 percent disability rating for the 
veteran's bipolar affective disorder demonstrated actual 
knowledge of what was needed to support his claim as 
reflected in his statements at his VA examinations.  At the 
personal hearing in December 2007, the veteran's 
representative elicited from the veteran specific symptoms 
that pertained to the higher disability rating criteria for 
psychiatric disorders, as well as how the bipolar disorder 
symptoms affected the veteran's employment and daily life.  
Based on the above, any notice deficiencies with regard to 
the holding in Vazquez do not affect the essential fairness 
of the adjudication. For this reason, no further development 
is required regarding the duty to notify.

VA medical records, VA examination reports, personal hearing 
testimony, and other lay statements have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the increased rating issue on appeal, and that VA 
has satisfied the duty to assist.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim that VA has not sought.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony, and submission of 
statements and arguments presented by the representative 
organization.  

In addition, the veteran and his representative have 
contended that the criteria for the next higher disability 
rating of 70 percent have been met.  In light of the Board's 
favorable decision granting a 70 percent disability rating, 
there is no prejudice to the veteran.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Bipolar Affective Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service- connected disease or injury in establishing the 
service- connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified. 38 C.F.R. § 4.21.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's service-connected bipolar affective disorder 
has been rated as noncompensable (0 percent) from November 
1986, 10 percent disabling from October 2004, and 50 percent 
disabling from June 2006.  

The veteran contends generally that a higher disability 
rating for his service-connected bipolar affective disorder 
is warranted.  The veteran's representative has contended 
that the veteran's symptoms of bipolar affective disorder are 
worse than 50 percent, and actually warrant a 70 percent 
disability rating.  The veteran's representative points out 
in the March 2007 brief that it is not required that all of 
the 70 percent criteria have been met, citing 38 C.F.R. 
§ 4.21, but contends that enough of the 70 percent criteria 
have been met to support the grant of an increased rating to 
70 percent.  

Under Diagnostic Code 9432, using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name. 38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). The GAF Scale score is based on 
all of the veteran's psychiatric impairments. A GAF Scale 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work). A GAF Scale score of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers). A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's bipolar affective disorder 
symptoms in determining the appropriate schedular rating 
assignment, and, although noting which criteria have not been 
met, has not required the presence of a specified quantity of 
symptoms in the Rating Schedule to warrant the assigned 
rating for bipolar affective disorder.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The evidence in this case includes a December 2004 VA mental 
disorders examination report, which reflects that the veteran 
was fully cooperative and gave no reason to doubt the 
information he provided.  The veteran displayed some 
dysphoria and his speech was within normal limits with regard 
to rate and rhythm.  The veteran's mood was depressed and his 
affect was appropriate to content.  His thought processes and 
associations were logical and tight, and no loosening of 
associations was noted, nor was any confusion.  No gross 
impairment in memory was observed, and the veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and delusional material was noted during the examination.  
The veteran's insight was adequate as was judgment, and he 
denied suicidal or homicidal ideation.  The examiner did not 
find any evidence of bipolar disorder, but diagnosed him with 
adjustment disorder with depressed mood, and assigned a GAF 
of 47.  The veteran reported to the examiner that, if he had 
not been injured and had not been facing surgery, he did not 
think he would have any depression whatsoever.  The examiner 
noted that the veteran did display some tendency toward 
social isolation, but that this did not appear to be 
secondary to his depression, and that there was no impairment 
on thought processing or communication.  The veteran denied 
alcohol or drug use.  The examiner concluded that he did not 
find evidence of another psychiatric disorder at the 
examination.

November 2005 VA treatment records show that the veteran was 
adequately groomed, pleasant and cooperative, with 
spontaneous speech at a normal rate and rhythm.  His affect 
was dysphoric, his thought processes were linear and he 
denied suicidal and homicidal ideation and audiovisual 
hallucinations.  The examiner noted that the veteran had 
symptoms of mainly depression.  The examiner diagnosed the 
veteran with recurrent depression and assigned a GAF of 40. 

A January 2006 VA medical record reflects the veteran's 
report that he had a diagnosis of bipolar disorder but was 
unable to provide a history of mania.  Th examiner diagnosed 
recurrent depression, and assigned a GAF of 40.

June 2006 VA medical records show that the veteran was 
admitted to the hospital by court order for 45 days.  The 
veteran reported depression as a result of not being able to 
work due to surgery on his cervical spine and anger due to 
family situations involving his daughter and his brother-in-
law.  His Psychological Admit Assessment report shows that 
the veteran's wife petitioned the court to have him admitted 
for involuntary psychological evaluation when he began 
threatening to kill "anyone who messed with him" including 
his wife and other family members.  He indicated he had not 
been sleeping, but walking and pacing to the point he had 
developed blisters on both his feet.  At one point prior to 
admission, he had become so angry with his wife he had 
grabbed her by the neck and threatened to kill her and his 
mother-in-law.  

At the June 2006 VA examination, the veteran was pleasant and 
cooperative with the examiner, but with rapid speech 
bordering on pressured.  Thoughts were circumstantial at 
times with loosening of associations.  The veteran denied 
suicidal or homicidal ideations and endorsed audio 
hallucinations.  He also exhibited grandiosity when he told 
the examiner that he was God, but then quickly caught himself 
and recanted.  His mood was "fine now" and his affect was 
bright.  The examiner diagnosed the veteran with bipolar 
disorder, most recent episode manic, and assigned a GAF of 
31.  

In-patient treatment records in June 2006 show that the 
veteran was very intrusive and hyper-talkative but able to be 
redirected for brief periods.  He was transferred to another 
medical center where it was noted that he was only partially 
compliant with medications, and continued with rapid speech, 
mildly intrusive behaviors, decreased sleep, and expansive 
affect.  The veteran was given a mental status examination in 
late June 2006, when he appeared to be adequately groomed, 
pleasant, and cooperative.  He was making eye contact 
appropriately and had no apparent agitation.  His speech was 
spontaneous, not pressured, and rate and volume were normal.  
His mood was "fine" and his affect appeared euthymic.  His 
thought processes were linear and he denied suicidal or 
homicidal ideation and audio or visual hallucinations and 
delusions.  His judgment and insight were impaired.  The 
examiner noted that it appeared the majority of his symptoms 
had been improved with medication.  He denied psychosis and 
his behavior was appropriate and did not appear manic.  The 
examiner noted that the veteran would need to resume 
outpatient therapy when he was discharged and that he would 
be ready for discharge soon.  The diagnosis was bipolar 
disorder and he was assigned a GAF of 35.  Treatment records 
from the following day show that the veteran was agitated and 
uncooperative.  His speech was spontaneous, rapid and 
pressured, his affect was irritated and his thought processes 
were disorganized.  The veteran was discharged from the 
hospital in late June 2006, because his manic symptoms had 
improved.  

A July 2006 VA treatment record reflecting his first 
assessment since his discharge showed that he was doing well, 
that his wife had dropped the restraining order and that they 
were trying to work things out, he was sleeping at night, and 
he was getting along with others, and had no psychosis and no 
suicidality.  An October 2006 VA treatment record shows that 
the veteran's mood appeared stable.  The examiner was 
skeptical that the veteran was compliant with his medication 
but increased his dose to target his anger outbursts.  The 
examiner gave a diagnosis of bipolar disorder, most recent 
episode manic, and assigned a GAF of 45.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that, for the entire period of claim for increase, the 
veteran's bipolar affective disorder has more nearly 
approximated occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, due to such 
symptoms as near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships, as contemplated by a 70 percent 
disability rating under Diagnostic Code 9432.  38 C.F.R. 
§ 4.130.  

In December 2004, the veteran was assigned a GAF score of 47.  
During his brief period of hospitalization in June 2006, the 
veteran had been assigned GAF scores of 31 and 35.  After 
this period, the veteran was assigned GAF scores of 40 and, 
most recently, 45, representing serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.

The Board further finds that the veteran's bipolar affective 
disorder symptoms have not for any period of the increased 
rating claim manifested symptomatology that more nearly 
approximates total occupational and social impairment, due to 
such symptoms as: grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name, as required for a higher disability 
rating of 100 percent under Diagnostic Code 9432.   38 C.F.R. 
§ 4.130.

At his December 2004 VA medical examination, the veteran's 
speech was within normal limits with regard to rate and 
rhythm, his affect was appropriate to content, his thought 
processes and associations were logical and tight, and no 
loosening of associations was noted, nor was any confusion.  
Hallucinations were not complained of and delusional material 
was noted during the examination, and his insight and 
judgment were adequate.  He denied suicidal or homicidal 
ideation.  

At the June 2006 mental status examination, the veteran's 
speech was spontaneous, not pressured, and rate and volume 
were normal and his mood was "fine" and he denied suicidal 
or homicidal ideation and audio or visual hallucinations.  
The examiner noted that it appeared the majority of his 
symptoms had been improved with medication.  He denied 
psychosis and his behavior was appropriate and did not appear 
manic.  Treatment records from the following day show that 
the veteran was agitated and uncooperative.  His speech was 
spontaneous, rapid and pressured, his affect was irritated 
and his thought processes were disorganized.  

A July 2006 VA showed that he was doing well, sleeping at 
night, getting along with others and had no psychosis and no 
suicidality.  An October 2006 VA treatment record shows that 
the veteran's mood appeared stable.  The examiner was 
skeptical that the veteran was compliant with his medication 
but increased his dose to target his anger outbursts.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate; however, 
in the present case, because the veteran's symptoms remained 
relatively constant throughout the course of the period on 
appeal, staged ratings are not warranted.  The Board notes 
that the veteran was briefly hospitalized for 10 days for 
psychiatric symptoms in June 2006, and has considered this 
fact, but finds that the actual symptoms that manifested 
during the claim are more probative on the question of level 
of disability for the increased rating period.  Similarly, 
the Board had considered the various GAF scores that have 
been assigned, but finds that the GAF scores must also be 
interpreted "in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  38 C.F.R. section 4.2.  The 
veteran's actual psychiatric symptomatology manifested by his 
bipolar affective disorder is encompassed by the 70 percent 
disability rating criteria.  The Board finds that the 
specific symptomatology reflected by the clinical findings 
outweigh the general characterization of disability as 
reflected by the assignment of GAF scores.  For these 
reasons, the Board finds that the schedular criteria for a 70 
percent rating, but no higher, for service-connected bipolar 
affective disorder have been met for the entire period of 
increased rating claim.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A disability rating of 70 percent for service-connected 
bipolar affective disorder, for the entire period of 
increased rating appeal, is granted.


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


